Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on March 18, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.

Status of Claims
Claims 1, 8, and 15 are amended. Claims 1-20 are pending in the application.

Priority
The priority date that has been considered for this application is February 20, 2019. 

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 4/25/2022 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim Objections: Applicant’s amendments to claims appropriately addressed the claim objections to claims 8-14, the objections to these claims are withdrawn.
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant’s amendment necessitated new ground of rejections made in this office action below. 

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claimed limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al (US 20190018874 A1, hereinafter “Eberlein”) in view of Ahuja (US 20110289047 A1, hereinafter “Ahuja”), Pitre (US 20150200943 A1, hereinafter “Pitre”) and Mukhopadhyay et al (US 20200097279 A1, hereinafter “Mukhopadhyay”).

Regarding claim 1 (Currently Amended), Eberlein teaches 
A multi-tenant cloud-based identity management system for a plurality of tenants (para [0024], “…The enterprise service cloud may be supported by an enterprise service cloud infrastructure layer (e.g., a private and/or public cloud infrastructure) to provide application 270 services (e.g., native applications, Java cloud applications, portals, mobile device support, collaboration features, integration abilities, etc.) and database services (e.g., in-memory, transactional, analytics, text, predictive, planning, etc.).”), the system comprising: 
a global database providing a first set of resources to the plurality of tenants (Fig. 1, 110, shared storage, tenant 1...n); 
a plurality of tenant databases, each tenant database providing a second set of resources to one of the plurality of tenants, each second resource of the second set of resources having an associated schema and resource type (Fig. 1, 120, para [0022], “…The system includes a shared storage element 110 and a number of tenant storage elements 120 (for tenants 1 through n)…” para [0048], “…When the structure is adjusted, the operation may be ignored if the table has not been copied to the tenant schema…”);
a plurality of resources accessible by the tenants, the accessible resources comprising the first set of resources (Fig. 1, 110) and the second set of resources (Fig. 1, 120);  and
an automated upgrade framework comprising one or more processors for upgrading the global database and the tenant databases in response to an upgrade of a first release of the cloud-based identity management system to a second release of the cloud-based identity management system (para [0025], “…According to some embodiments, an "automated" database interface agent 250 may automatically facilitate a tenant-based upgrade process…” System 200 shown in Fig. 2 reads on the cloud-based identity management system. para [0043], “FIG. 6 is an example of a system 600 executing an upgrade procedure in accordance with some embodiments. In particular, a first version of a deployment in shared storage 610 is being replaced by a second version of the deployment 612 in each tenant storage 620 via an upgrade tool 630. That is, a new version of the shared container is provided as the upgrade tool executes for each tenant…”), the one or more processors configured to: 
determine changes in the accessible resources between the first release and the second release (para [0029], “…In that case, the database interface agent might detect an error message when a statement attempts to access an entity that is missing from the local tenant storage data store…” para [0031], “At S320, the database interface agent may initiate an upgrade process to install a second version of entities from the shared storage data store…”); 
Eberlein does not explicitly teach 
generate a bulk upgrade patch based on the resource changes, the bulk upgrade patch reflecting all resource changes between the first release and the second release, the bulk upgrade patch comprising a plurality of patches that are needed to be applied to upgrade the global database from the first release to the second release; 
automatically apply the bulk upgrade patch to the global database; 
in response to an access request for one of the second resources of the second set of resources of each tenant database, determine a corresponding resource type of the one of the second resources and determine if the U.S. Application No. 16/550,765 Page 2 of 14 ORA190366-US-NPcorresponding resource type requires an upgrade; and 
upgrade the corresponding resource type by applying a cumulative patch to the corresponding resource type, the cumulative patch including all cumulative changes that the one of the second resources has undergone since a previous upgrade, wherein the upgrading the corresponding resource type only occurs in response to the access request and only the corresponding resource type is upgraded in response to the access request; 
wherein the corresponding resource type has not been upgraded subsequent to a plurality of releases of the cloud-based identity management system, each of the plurality of releases comprising adding new resource types and schemas and/or updating existing resource types and schemas, the cumulative patch providing upgrades across the plurality of releases.
Ahuja teaches 
in response to an access request for one of the second resources of the second set of resources of each tenant database (Fig. 2, step 202, “where system 116 receives, from a user, a request for a feature.” para [0020-0021]. Wherein a request for a feature reads on an access request which triggers update.), determine a corresponding resource type of the one of the second resources and determine if the U.S. Application No. 16/550,765 Page 2 of 14 ORA190366-US-NPcorresponding resource type requires an upgrade (para [0033, 0035] teaches the claim feature); 
upgrade the corresponding resource type by applying a cumulative patch to the corresponding resource type, the cumulative patch including all cumulative changes that the one of the second resources has undergone since a previous upgrade, wherein the upgrading the corresponding resource type only occurs in response to the access request and only the corresponding resource type is upgraded in response to the access request (para [0025], “In block 204, system 116 upgrades the database system based on the request from the user. In one embodiment, the upgrading includes one or more provisioning steps that are based on the request from the user…” para [0029], “…Example provisioning actions performed include running database scripts, updating database scripts, updating schema layout. Other provisioning actions are possible, and the actual provisioning actions may depend on the particular requesting user and/or the particular entity”. Wherein the request from the user is a request for a feature, please refer to para [0020-0021]; and the actual provisioning actions may depend on the particular requesting user and/or the particular entity reads on the claims feature only the corresponding resource type is upgraded in response to the access request).
[wherein the corresponding resource type has not been upgraded subsequent to a plurality of releases of the cloud-based identity management system,] each of the plurality of releases comprising adding new resource types and schemas and/or updating existing resource types and schemas, [the cumulative patch providing upgrades across the plurality of releases] (para [0026], “… every release of a multi-tenant database system may include new features that require particular database upgrades, immediately performing upgrades (e.g., on-demand upgrades or just-in-time upgrades) to the database system delivers requested features to user in minimal time …”).
Eberlein and Ahuja are analogous art because both deal with database management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein and Ahuja before him/her before the effective filing date of the claimed invention, to incorporate the features of Ahuja into Eberlein because Ahuja’s teaching provides efficient and convenient database upgrades for users (Ahuja, para [0005-0007]).
Neither Eberlein nor Ahuja explicitly teaches 
generate a bulk upgrade patch based on the resource changes, the bulk upgrade patch reflecting all resource changes between the first release and the second release, the bulk upgrade patch comprising a plurality of patches that are needed to be applied to upgrade the global database from the first release to the second release; 
automatically apply the bulk upgrade patch to the global database;
wherein the corresponding resource type has not been upgraded subsequent to a plurality of releases of the cloud-based identity management system, (…,) the cumulative patch providing upgrades across the plurality of releases.
Pitre teaches 
generate a bulk upgrade patch based on the resource changes, the bulk upgrade patch reflecting all resource changes between the first release and the second release, the bulk upgrade patch comprising a plurality of patches that are needed to be applied to upgrade the global database from the first release to the second release (para [0111], “At 510, one or more updates to a policy profile (e.g., the policy profile determined at 505) may be discovered. ….” para [0113], “In some embodiments, an update to a policy profile may be discovered by generating a new policy profile for a user based on one or more roles of the user and comparing the new policy profile to a policy profile (e.g., a previous policy profile). Policy profile data 142 corresponding to the previous policy profile may be retrieved by an IDM system. An update may be discovered based on determining differences between the new policy profile and the previous policy profile….” wherein the previous and new policy profiles read on the first and second releases); 
automatically apply the bulk upgrade patch to the global databases (para [0114], “At 515, the policy profile associated with a user may be updated based on the discovered update(s) to the policy profile …”).
The combination of Eberlein and Ahuja along with Pitre are analogous art because all deal with database management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja and Pitre before him/her before the effective filing date of the claimed invention, to incorporate the features of Pitre into Eberlein and Ahuja because Pitre’s teaching provides techniques for automatically associating one or more access policies with an account, such that managing access to one or more resources provided by the account may be automated based on the associated access policy (Pitre, para [0008]).
None of Eberlein, Ahuja and Pitre explicitly teaches 
wherein the corresponding resource type has not been upgraded subsequent to a plurality of releases of the cloud-based identity management system, (…,) the cumulative patch providing upgrades across the plurality of releases.
Mukhopadhyay teaches 
wherein the corresponding resource type has not been upgraded subsequent to a plurality of releases of the cloud-based identity management system (para [0049], “The example bundle cumulator 306 receives tested software bundle from the example bundle manager 304, cumulates the received software bundle, flags the software bundle as cumulative, and adds the new software to the example repository interface 308 …”), (…,) the cumulative patch providing upgrades across the plurality of releases (para [0100], “… For example, the user may receive a notification box including a message from the user interface 406 that bundle 2 506 of FIG. 4A is cumulative and can be applied for a direct upgrade from version 1 502 to version 3 510. …”).
The combination of Eberlein, Ahuja and Pitre along with Mukhopadhyay are analogous art because all deal with database management and/or software applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre and Mukhopadhyay before him/her before the effective filing date of the claimed invention, to incorporate the features of Mukhopadhyay into Eberlein, Ahuja and Pitre because Mukhopadhyay’s teaching provides techniques that “improve the efficiency of using a computing device by enabling virtual machine users to upgrade their entire virtual infrastructure to the latest versions faster and reduces costs associated with the upgrades.” (Mukhopadhyay, para [0121]).

Regarding claim 7 (Original), Eberlein as modified by Ahuja, Pitre and Mukhopadhyay teaches claim 1, Eberlein further teaches wherein each tenant in the system comprises a corresponding database schema (Fig. 1, sub-set tables).

Regarding claim 8 (Currently Amended), it is directed to a method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8.

Regarding claim 14 (Original), it recites same features as claim 7 and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it is directed to A non-transitory computer-readable medium for implementing the method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 15. Note that Eberlein teaches A non-transitory computer-readable medium (para [0028], “…For example, a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance according to any of the embodiments described herein…”)

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja, Pitre and Mukhopadhyay as applied to claims 1, 8, and 15 respectively, in further view of Shiibashi et al (US 20180285434 A1, hereinafter “Shiibashi”).

Regarding claim 2 (Previously Presented), Eberlein as modified by Ahuja, Pitre and Mukhopadhyay teaches claim 1, but does not explicitly teach the one or more processors further configured to, in response to the access request: determine if the corresponding resource type is already being actively upgraded. 
Shiibashi teaches the one or more processors further configured to, in response to the access request: determine if the corresponding resource type is already being actively upgraded. (para [0100], “If the result of the determination in Step 1220 is YES, the local computers place a restriction in Step 1215 on the editing that can be performed on an existing local data stored in the local repository that corresponds to the shared data that is being edited at a different facility” wherein the editing that can be performed reads on the access request, the shared data that is being edited at a different facility reads on is already being actively upgraded).
The combination of Eberlein, Ahuja, Pitre and Mukhopadhyay along with Shiibashi are analogous art because all deal with database management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre, Mukhopadhyay and Shiibashi before him/her before the effective filing date of the claimed invention, to incorporate the features of Shiibashi into Eberlein, Ahuja, Pitre and Mukhopadhyay because Shiibashi’s teaching provides advantages such as preventing conflict during synchronization of medical data between a cloud repository on a cloud server and a plurality of local repositories on a plurality of local servers of healthcare facilities connected to the cloud server (Shiibashi, Summary).

Regarding claim 9 (Previously Presented), it recites same features as claim 2 and is rejected for the same reason.

Regarding claim 16 (Previously Presented), it recites same features as claim 2 and is rejected for the same reason.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja, Pitre and Mukhopadhyay as applied to claims 1, 8, and 15 respectively, further in view of MALLIAH et al (US 20200106780 A1, hereinafter “MALLIAH”).

Regarding claim 3 (Previously Presented), Eberlein as modified by Ahuja, Pitre and Mukhopadhyay teaches claim 1, but does not explicitly teach wherein the bulk upgrade patch comprises a System for Cross-domain Identity Management (SCIM) bulk patch file.
MALLIAH teaches 
wherein the bulk upgrade patch comprises a System for Cross-domain Identity Management (SCIM) bulk patch file (para [0077], “In some embodiments, the computing system may perform bulk updates of the user permissions database to represent updates in access privileges for one or more groups of employees…”).
The combination of Eberlein, Ahuja, Pitre and Mukhopadhyay along with MALLIAH are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre, Mukhopadhyay and MALLIAH before him/her before the effective filing date of the claimed invention, to incorporate the features of MALLIAH into Eberlein, Ahuja, Pitre and Mukhopadhyay because MALLIAH’s teaching provides a system, a method for managing user permissions database that overcomes drawbacks of prior art such as inefficiency and risk of human error (MALLIAH, para [0005, 0016]).

Regarding claim 10 (Previously Presented), it recites same features as claim 3 and is rejected for the same reason.

Regarding claim 17 (Previously Presented), it recites same features as claim 3 and is rejected for the same reason.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja, Pitre, Mukhopadhyay and Shiibashi as applied to claims 2, 9, and 16 respectively, in further view of Warshavsky et al (US 20180096013 A1, hereinafter “Warshavsky”).

Regarding claim 4 (Original), Eberlein as modified by Ahuja, Pitre, Mukhopadhyay and Shiibashi teaches claim 2, but does not explicitly teach wherein the access request for the resource type comprises a get operation or a search operation.
Warshavsky teaches 
wherein the access request for the resource type comprises a get operation or a search operation (para [0048], “…In some implementations, updating the columns includes one or more operations to be performed in a non-relational database, such as a Put operation, a Delete operation, a CheckAndPut operation, a CheckandDelete operation, an Increment operation, a Get operation, and a Scan operation….”).
The combination of Eberlein, Ahuja, Pitre, Mukhopadhyay and Shiibashi along with Warshavsky are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre, Mukhopadhyay, Shiibashi and Warshavsky before him/her before the effective filing date of the claimed invention, to incorporate the features of Warshavsky into Eberlein, Ahuja, Pitre, Mukhopadhyay and Shiibashi because Warshavsky’s teaching provides implementations that “can provide more efficient use of a database system” (Warshavsky, para [0073]).

Regarding claim 11 (Original), it recites same features as claim 4 and is rejected for the same reason.

Regarding claim 18 (Original), it recites same features as claim 4 and is rejected for the same reason.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja, Pitre and Mukhopadhyay as applied to claims 1, 8 and 15 respectively, further in view of Colrain et al (US 20110276579 A1, hereinafter “Colrain”).

Regarding claim 5 (Previously Presented), Eberlein as modified by Ahuja, Pitre and Mukhopadhyay teaches claim 1, but does not explicitly teach wherein the bulk upgrade patch is applied to a mid-tier level and not at a database level.
Colrain teaches 
wherein the bulk upgrade patch is applied to a mid-tier level and not at a database level (para [0041], “…Once the mapping function has been installed at all servers, the version of use for routing requests is updated at all mid-tiers…”).
The combination of Eberlein, Ahuja, Pitre and Mukhopadhyay along with Colrain are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre, Mukhopadhyay and Colrain before him/her before the effective filing date of the claimed invention, to incorporate the features of Colrain into Eberlein, Ahuja, Pitre and Mukhopadhyay because Colrain’s teaching provides a method with which “the subscribers may route data efficiently even when access patterns and server conditions change” (Colrain, Abstract).

Regarding claim 12 (Previously Presented), it recites same features as claim 5 and is rejected for the same reason.

Regarding claim 19 (Previously Presented), it recites same features as claim 5 and is rejected for the same reason.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja, Pitre, Mukhopadhyay and Shiibashi as applied to claims 2, 9, and 16 respectively, in further view of Stickle et al (US 9280338 B1, hereinafter “Stickle”) and Gao et al (US 20140359043 A1, hereinafter “Gao”).

Regarding claim 6 (Original), Eberlein as modified by Ahuja, Pitre, Mukhopadhyay and Shiibashi teaches claim 2, but does not explicitly teach wherein applying the cumulative patch comprises loading the cumulative patch into a Java virtual machine (JVM) cache.
Stickle teaches loading updates into the heap of a virtual machine (refer to col 5, lines 29-32), Gao teaches updating the classes for an application in the cache is much easier and faster (refer to para [0193]), and Ahuja teaches the cumulative patch (refer to this office action regarding claim 1 above), so one of ordinary skill in the art would be motivated to combine the teachings of  Ahuja, Stickle and Gao to load the cumulative patch into a Java virtual machine (JVM) cache, i.e. the combination of Eberlein, Ahuja, Pitre, Mukhopadhyay, Stickle and Gao teaches the claim.
The combination of Eberlein, Ahuja, Pitre, Mukhopadhyay and Shiibashi along with Stickle are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre, Mukhopadhyay, Shiibashi, and Stickle before him/her before the effective filing date of the claimed invention, to incorporate the features of Stickle into Eberlein, Ahuja, Pitre, Mukhopadhyay and Shiibashi because Stickle’s teaching provides a method with which “Updates may be performed quickly and efficiently” (Stickle, col 5, lines 45-53).
The combination of Eberlein, Ahuja, Pitre, Mukhopadhyay, Shiibashi, and Stickle along with Gao are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre, Mukhopadhyay, Shiibashi, Stickle and Gao before him/her before the effective filing date of the claimed invention, to incorporate the features of Gao into Eberlein, Ahuja, Pitre, Mukhopadhyay, Shiibashi, and Stickle because Gao’s teaching provides a method with which updating classes for an application is made easier (Gao, para [0193]).

Regarding claim 13 (Original), it recites same features as claim 6 and is rejected for the same reason.

Regarding claim 20 (Original), it recites same features as claim 6 and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding art rejections filed 3/18/2022 have been fully considered but they are not persuasive.
On p10-12 of the Remarks, Applicant argued that “The prior art fails to disclose two different upgrade procedures in a single cloud- based multi-tenant system. The Office Action alleges that: “the cited reference by Eberlein teaches a cloud-based multi-tenant system (Eberlein para [0024]), and Ahuja and Pitre teach the two different upgrade procedures. Thus, the combination of Eberlein, Ahuja and Pitre teaches two different upgrade procedures in a single cloud- based multi-tenant system.” See 1/18/22 Office Action, p. 3. Applicant respectfully disagrees as this is improper hindsight analysis.” (last paragraph on p12 of the Remarks)
Examiner respectfully disagrees, because, as explained in previous office action, the cited reference by Eberlein teaches a cloud-based multi-tenant system (Eberlein para [0024]), and Ahuja and Pitre teach the two different upgrade procedures. Thus, the combination of Eberlein, Ahuja and Pitre teaches two different upgrade procedures in a single cloud- based multi-tenant system. Regarding hindsight analysis, Examiner respectfully disagrees, and point out that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On p12 first paragraph of the Remarks, Applicant argued that “Both Ahuja and Pitre disclose different upgrade procedures that appear to provide the entire upgrade functionality for each respective system. There is no need, teaching or suggestion in either reference to add a second, different upgrade functionality. Therefore, there is no motivation for one of ordinary skill in the art to combine the different upgrade procedures.”
Examiner respectfully disagrees, because, Eberlein teaches a cloud-based system that includes global database and tenant databases, and deals with upgrading the system. Ahuja and Pitre teach upgrade procedures which improve prior art (refer to Ahuja, para [0005-0007] as cited in the office action) or are advantageous over prior art (refer to Pitre, para [0008] as cited in the office action), one of ordinary skill in the art would be motivated to combine the upgrade procedures of Ahuja and Pitre into Eberlein. 
On p13 second paragraph of the Remarks, Applicant argued that the cited references do not teach the amendment features.
Examiner respectfully disagrees, and this argument is moot upon new ground of rejections made in this office action above.
On p13 third paragraph of the Remarks, Applicant argued that the dependent claims are also allowable.
Examiner respectfully disagrees, because, as explained in previous paragraphs, the cited references teach independent claims and the independent claims are rejected. Similarly, the dependent claims are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192 
                                   05/16/2022